Roman, J.,
concurs in the result on constraint of Matter of Santer v Board of Educ. of E. Meadow Union Free Sch. Dist. (101 AD3d 1026 [2012]), with the following memorandum: In this case, the teachers picketed by parking their cars in a manner which blocked the sidewalk in front of the school and caused children to be dropped off in the middle of the road, requiring them to cross traffic lanes in order to reach the school, and resulted in teachers reporting late to work, leaving students without classroom supervision.
The mandate of the school district to provide for the safety of the children and to ensure the proper functioning of the school is paramount, and overrides any manifestation of First Amendment rights that were embodied in this protest by the teachers (see Grayned v City of Rockford, 408 US 104 [1972]; Lewis v Cowen, 165 F3d 154, 161-163 [1999], cert denied 528 US 823 [1999]). Thus, while I concur in the result reached herein, I do so only on constraint of this Court’s precedent.